               Case 1:21-cv-10718-JGD Document 9-5 Filed 06/30/21 Page 1 of 7




                               COMMONWEALTH OF MASSACHUSETTS

        BARNSTABLE, ss.                                                                  SUPERIOR COURT
                                                                                         CIVIL ACTION
                                                                                         NO. 2017-00340

                                         MATTHEW HANEY, trustee•



                  DEPARTMENT OF ENVIRONMENTAL PROTECTION & others2

          MEMORANDUM OF DECISION AND ORDER ON PARTIES' CROSS-MOTIONS
                      FOR JUDGMENT ON THE PLEADINGS

             Matthew Haney, the plaintiff, is trustee of the Gooseberry Island Trust, which owns a
(
    vacant 3.5 acre island off the mainland of Mashpee, Gooseberry Island. The plaintiff brought an

    action for judicial review under G. L. c. 30A, § 14 of a decision of the defendant Department of

    Environmental Protection ('"DEP") denying a permit to build a single-lane bridge from a strip of

    land on the mainland, also owned by the plaintiff as trustee of the SN Trust, across a shallow

    channel to the island, thereby providing sufficient access to build a single-family home on the

    property. The matter is now before the court on the parties' cross-motions for judgment on the

    pleadings. For the following reasons, the plaintiffs motion is DENIED, while the defendants'

    motions are ALLOWED, and DEP's Final Decision is AFFIRMED.

                                                 BACKGROUND

            The plaintiff first sought approval for bridge access to Gooseberry Island by filing a

    notice of intent with the defendant Conservation Commission of Mashpee under both the

    Mashpee Wetlands Protection Bylaw and the Massachusetts Wetlands Protection Act, G. L. c.




    1Of Gooseberry Island Trust and SN Trust
    2Conservation Commission of Mashpee, Robert A. Wolpe, Michelle A. Wolpe, James C. Atkins, John J. Weitman,
    Mashpee Wampanoag Tribe, Barbara Jonas, Sarah Spruill, Norman Dias, Joanne Frye, Elsie Pocknett, Jessie Baird,
    Charles Foster, Marcy Hendricks, Latoya Green, Maria Scott, George Green, and Nancy Martin
          Case 1:21-cv-10718-JGD Document 9-5 Filed 06/30/21 Page 2 of 7




 131, § 40 ("WPA"). The notice of intent proposed a timber bridge with sixteen piles placed in

bordering salt marsh. The project was opposed by the intervenor defendants, including several

owners of abutting properties and the Mashpee Wampanoag Tribe, which has shellfishing rights

in the surrounding tidal flats. The commission denied the notice of intent, issuing its decision on

February 11, 2015, thirty-four days after closure of the public hearing on the matter. The

commission found that the project failed to comply with both WPA regulations and local bylaw

performance standards.

        The plaintiff thereafter sought superseding review from the DEP, arguing that the project

met WPA standards and that the commission's decision was untimely, thereby ceding its

enforcement of the local bylaw. The DEP issued a denial superseding order of conditions,

finding that the proposed timber bridge did not meet WPA performance standards because of the

adverse effects of salt marsh destruction and shading.

       The plaintiff requested an adjudicatory hearing with the DEP to appeal the denial.

During the pendency of the appeal, and after consultation with staff at a DEP branch office, the

plaintiff submitted a revised proposal for an open-lattice steel bridge with pilings located outside

the bordering salt marsh. After hearing, the DEP declined to review and approve the revised

plan. The DEP's Final Decision found that while the DEP had superseding authority over the

local bylaw because of the commission's untimely decision on the timber proposal, the DEP still

could not review the revised project because the steel bridge plans significantly differed from the

original timber proposal and increased impacts on salt marsh and land containing shellfish.

Additionally, the Final Decision found that denial superseding order of condition on the original

timber proposal must stand, because the plaintiff waived any objections to that decision by




                                                 2
          Case 1:21-cv-10718-JGD Document 9-5 Filed 06/30/21 Page 3 of 7




submitting the revised steel proposal. For those reasons, the DEP ruled that the plaintiff was

required to return to commission and reapply for a new permit based on the revised plans.

                                          DISCUSSION

        Judicial review under the Administrative Procedures Act is narrow and deferential to the

agency, Buchanan v. Contributory Ret. Appeal Bd., 65 Mass. App. Ct. 244, 246 (2005); but it is

not abdication, Arnone v. Commissioner ofDept. ofSoc. Servs., 43 Mass. App. Ct. 33, 34 (1997).

A court may set aside an agency decision only if the court determines that the substantial rights

of any party may have been prejudiced because the decision is in violation of constitutional

provisions; in excess of statutory authority or jurisdiction of the agency; based upon an error of

law; based on unlawful procedure; unsupported by substantial evidence; unwarranted by facts

found by the court on the record as submitted; or arbitrary, capricious, or an abuse of discretion.

G. L. c. 30A, §14(7)(a)-(g).

       The party challenging the agency's decision bears the burden of demonstrating the

invalidity of the administrative determination. Merisme v. Bd. ofAppeals ofMotor Vehicle Liab.

Policies & Bonds, 27 Mass. App. Ct. 470, 474 (1989). The court must give "due weight to the

experience, technical competence, and specialized knowledge of the agency, as well as to the

discretionary authority conferred upon it." Doe, SORB No. 10216 v. SORB, 447 Mass. 779, 787

(2006), quoting G. L. c. 30A, § 14(7). An agency's interpretation of its own regulations is also

entitled to considerable deference and must be upheld unless it is inconsistent with the plain

language of the regulation or otherwise arbitrary or unreasonable. Hurst v. State Ballot Law

Comm 'n, 428 Mass. 116, 120 (1998).

       Here, the plaintiff argues that the DEP's decision refusing to review the revised plan was

based on errors of law and unlawful procedure. Specifically, the plaintiff argues that the DEP



                                                 3
          Case 1:21-cv-10718-JGD Document 9-5 Filed 06/30/21 Page 4 of 7




misapplied its policy on reviewing revised plans, improperly placed the burden of proof on the

plaintiff, and failed to consider proposed mitigation conditions. The court will address each

purported error in turn.

    1. Plan Change Policy

        The plaintiff asserts that the DEP erroneously applied a particular policy, Wetlands

Program Policy 91-l: Plan Changes, to decline review of the revised proposal for a steel bridge.

Under this policy, the DEP "may accept project revisions at any time while a [Notice oflntent] is

under appeal," but will not consider '"plan changes" that "are deemed to be substantially different

from the plan acted upon by the Conservation Commission and which are referenced in the

Order of Conditions." Id. The policy defines "plan changes" to include both changes to the

proposed "project configuration," as well as "changes which result from the introduction of new

information which changes the amount or type of resource area impact." Id. The policy further

defines substantial plan changes as "those changes [lJ which significantly modify the project

configuration and [2] which result in increased impacts to wetlands resource areas." The policy

places upon the applicant the burden to "demonstrate that the plan change [was] insubstantiat.•·

However, the DEP still has broad discretion to consider substantial plan changes in certain

exceptional circumstances, such as when "the Conservation Commission has failed to act on the

Notice of Intent." Id.

       The plaintiff argues that the revised project properly fell within that exception to the

policy, as demonstrated by the DEP's additional finding that the commission's decision was not

issued within twenty-one days of the closure of public hearings on the timber bridge proposal.

Thus, the plaintiff concludes, the DEP erred as a matter of law in finding that the revised project




                                                 4
          Case 1:21-cv-10718-JGD Document 9-5 Filed 06/30/21 Page 5 of 7




was ineligible for review under the policy, and should have addressed the merits of the revised

plan's compliance with WPA performance standards.

        The court credits the DEP's argument that the plain language of the policy is permissive

and discretionary, where it states that the agency "may accept plan changes that are substantial."

Id. (emphasis added). See Provencal v. Commonwealth Health Ins. Connector Auth., 456 Mass.

506,513 (2010) ("The use of the word 'may' denotes a discretionary power."). The court must

defer to the DEP's reasonable interpretation of its policy as not mandating any exercise of that

discretion, even if an enumerated exception is present. See Hurst, 428 Mass. at 120. See also

Matter ofMark Fernandes, Docket No. 2001-191, 2004 WL 3973624, *2 (Mar. 18, 2004) (DEP

"has considerable discretion, when a project comes before it, to decide whether to accept for

review a revised project or to require an applicant to begin anew before the local conservation

commission."). For those reasons, the plaintiff cannot demonstrate that he was erroneously

deprived of a right to review of a substantially changed plan under this policy.

    2. Burden of Proof

       Next, the plaintiff argues that the DEP hearing officer improperly applied the burden of

proof at the adjudicatory hearing. See 310 Code Mass. Regs. § 10.05(7)G)(3)(b) (petitioners

have "the burden of going forward pursuant to 310 C.M.R. § I 0.03(a) and proving [their] direct

case by a preponderance of the evidence"); 310 Code Mass. Regs.§ 10.03(2) ("The burden shall

be upon the person contesting the Department's position when the department has requested to

hold an adjudicatory hearing."). Specifically, the plaintiff claims the project opponents, not the

plaintiff, properly held the burden of proof, and that the preponderance of the evidence standard

was incorrectly applied.




                                                 5
          Case 1:21-cv-10718-JGD Document 9-5 Filed 06/30/21 Page 6 of 7




        The plaintiff concedes that he held the burden of proof upon first initiating the appeal of

the DEP's denial superseding order of conditions. However, the plaintiff claims that the burden

shifted to the opponents when he submitted revised plans detailing the steel bridge proposal. The

plaintiff characterizes the revised proposal as reflecting the ..approval" of the DEP itself, because

it was submitted after staff at one of the DEP's regional offices indicated that the steel bridge

complied with WPA performance standards and could be reviewed under the Plan Change

Policy. Thus, in the plaintiffs view, it was now the opponents, not the plaintiff, who were

"contesting the Department's position" and thus had the burden of proof.

        The DEP interprets its regulations to place the burden of proof on the petitioning party at

the time the appeal is initiated, regardless of any opinion expressed by DEP staff about a revised

proposal submitted thereafter. The court must defer to this interpretation where it is reasonable

and supported by the plain language of§ 10.03(2), which places the burden on the petitioner

"when the Department has been requested to hold an adjudicatory hearing" (emphasis added).

See Hurst, 428 Mass. at 120. Moreover, this interpretation avoids the potential of inconsistent

burden-of-proof procedures for appeals of formally-issued agency decisions depending on a

subsequent opinion of an individual regional office staff member.

       Lastly, the court finds that the hearing officer correctly required the plaintiff to prove that

the plan changes were insubstantial when determining whether the revised plan could be

reviewed under the Plan Change Policy. See Wetlands Program Policy 91-1: Plan Changes;

Matter of Edward Longo, Docket No. 91-0001, 1994 WL 762540, *6 (Nov. 15, 1994) (even

where DEP initially decided to accept revised plan, the "burden of going forward remain[ed] on

Applicant," who was required to demonstrate insubstantiality of plan revisions). For those




                                                 6
                 Case 1:21-cv-10718-JGD Document 9-5 Filed 06/30/21 Page 7 of 7




        reasons, the plaintiff has failed to demonstrate that the DEP's Final Decision applied the burden

        of proof in a manner that prejudiced his substantial rights.

           3. Proposed Mitigation Conditions

               The plaintiff also argues that the DEP erroneously disregarded twenty-two additional

       conditions first proposed in the plaintiffs post-hearing brief. The plaintiff characterizes these

       conditions as mitigating the revised project's increased impact on wetland resources, as found by

       the hearing officer when determining that Wetlands Program Policy 91-1: Plan Changes required

       filing a new notice of intent with the commission.

               As discussed above, the DEP correctly applied the policy to decline review of the revised

       steel bridge plan. Accordingly, the court credits the DEP's argument that the plaintiffs proposal

       of additional conditions relating to that revised plan was moot, and it was not in error to

       disregard them. The plaintiff, having failed to meet his burden to demonstrate prejudice to

       substantial rights on any of these three issues, therefore cannot prevail on his motion to set aside

       the DEP's Final Decision.




                                                       ORDER

               For the foregoing reasons, it is hereby ORDERED that the plaintiffs Motion for

       Judgment on the Pleadings be DENIED, the defendants' Cross-Motions be ALLOWED, and

       judgment enter AFHRMING the DEP's June 22, 2017 Final Decision.




       DATED: July 29, 2019



A true copy, Attest .    Jeo,f ]J. ~                    7
                                Clerk
